DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group II, claims 11-20,  in the reply filed on 08/08/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  Both claims 17 and 20 recite the presence of silicone in the copper alloy/tool steel carbide material.  This reference is repeated in the Instant Spec.  However, since silicone is a polymer and generally is not part of a metal alloy,  the examiner believes that references to silicone should be to the element silicon instead.  Appropriate correction is required if the examiner is correct.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16  recites the limitation "wherein the chemical composition of the layer of copper alloy material includes: ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "wherein the chemical composition …".  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 is rejected as being dependent on claim 17. 
Claim 20 recites the limitation "wherein the chemical composition …" in lines 1 and 6.  There is insufficient antecedent basis for these limitations in the claim.
The limitations may be written, for example, as: “the layer of the copper alloy material has a chemical composition which includes:  ”  or  “the layer of the copper alloy material comprises:  ”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (US 20180272472 A1), herein Aoyama.

In regards to claims 11-12 and 14, Aoyama a valve seat for a cylinder head for an engine [0003].  The engine component is aluminum [0011, 0100].  The valve seat comprises two layers of copper-based alloys which are laser clad onto the component forming the valve seat profile from powder materials [0011, 0022, 0032-0033, Figs. 5-7, 11].  This laser processing is a technology in which machining processing necessary for a combustion chamber of an engine is performed, for example, for a cylinder head on which a valve hole forming process or the like is performed, a laser beam is emitted to a region that will become the valve seat while a powder cladding material that is made of a copper alloy or the like and has wear resistance is supplied, and a ring-shaped clad layer that will finally become the valve seat, that is, a clad bead part, is formed and is generally referred to as laser clad processing or clad processing [0003].
Claim 11 defines the product by how the product was made.  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply an aluminum engine structure having a valve seat surface with two layers of copper alloy material present on the surface and the outer surface of the second alloy forms the final valve seat profile.  The reference suggests such a product.
Claim 12 defines the product by how the product was made.  Thus, claim 12 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a layer of copper material on the valve seat surface.  The reference suggests such a product and moreover teaches the laser cladding of the layer.
Claim 14 defines the product by how the product was made.  Thus, claim 14 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a second layer of a copper material on first layer of copper material.  The reference suggests such a product and moreover teaches the laser cladding of the layer.

In regards to claim 16,  Aoyama teaches the limitations of claim 14 as set forth above.  Aoyama further teaches the first copper alloy contains in mass%: 16.9% Ni, 3.2% Si, 6% Mo, 9% Fe and the balance copper (64.9%) [0095, Figs. 6, 11].  The amounts of Cu, Ti (@ 0%)  and Ni are within the claimed ranges.
It is noted that claim uses the transitional phrase includes.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), See MPEP 2111.03 (I).   As the claim language is open, the copper alloy of the first powder material of Aoyama is deemed to meet the limitation set forth in claim 16.

In regards to claim 17,  Aoyama teaches the limitations of claim 16 as set forth above.  Aoyama further teaches the second copper alloy contains in mass%: 18.5% Ni, 4% Si, 10% Mo, 9% Fe, 4% Al and the balance copper (55.5%) [0095, Figs. 6, 11].  The amounts of Cu, Fe, Al, silicone (@ 0%) and Ni are within the claimed ranges.
It is noted that claim uses the transitional phrase includes.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), See MPEP 2111.03 (I).   As the claim language is open, the copper alloy of the second powder material of Aoyama is deemed to meet the limitation set forth in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 20180272472 A1), herein Aoyama as applied to claims 12, 14 and 17 above.

In regards to claim 13,  Aoyama teaches the limitations of claim 12 as set forth above.  Aoyama further teaches cladding layer has a predetermined thickness but does not teach a range of thicknesses [0069].
Aoyama discloses the claimed invention except for the thickness of the copper alloy material being less than 2 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the thickness of the copper alloy material being less than 2 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 15,  Aoyama teaches the limitations of claim 14 as set forth above.  Aoyama further teaches cladding layer has a predetermined thickness but does not teach a range of thicknesses [0069].
Aoyama discloses the claimed invention except for the thickness of the second copper alloy material being less than 2 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the thickness of the second  copper alloy material being less than 2 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 18,  Aoyama teaches the limitations of claim 17 as set forth above.  Aoyama further teaches cladding layer has a predetermined thickness but does not teach a range of thicknesses [0069].
Aoyama discloses the claimed invention except for the average combined thickness of the first and second copper alloy materials being less than 2 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the average combined thickness of the first and second copper alloy materials being less than 2 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 19, Aoyama a valve seat for a cylinder head for an engine [0003].  The engine component is aluminum [0011, 0100].  The valve seat comprises two layers of copper-based alloys which are laser clad onto the component forming the valve seat profile from powder materials [0011, 0022, 0032-0033, Figs. 5-7, 11].  This laser processing is a technology in which machining processing necessary for a combustion chamber of an engine is performed, for example, for a cylinder head on which a valve hole forming process or the like is performed, a laser beam is emitted to a region that will become the valve seat while a powder cladding material that is made of a copper alloy or the like and has wear resistance is supplied, and a ring-shaped clad layer that will finally become the valve seat, that is, a clad bead part, is formed and is generally referred to as laser clad processing or clad processing [0003].
Claim 19 defines the product by how the product was made.  Thus, claim 19 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply an aluminum engine structure having a valve seat surface with two layers of copper alloy material present on the surface and the outer surface of the second alloy forms the final valve seat profile.  The reference suggests such a product.
Aoyama further teaches cladding layer has a predetermined thickness but does not teach a range of thicknesses for each layer [0069].
Aoyama discloses the claimed invention except for the thickness of the first and second copper alloy materials being less than 2 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to thickness of the first and second copper alloy materials each being less than 2 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 20,  Aoyama teaches the limitations of claim 19 as set forth above.  Aoyama further teaches the first copper alloy contains in mass%: 16.9% Ni, 3.2% Si, 6% Mo, 9% Fe and the balance copper (64.9%) [0095, Figs. 6, 11].  The amounts of Cu, Ti (@ 0%)  and Ni are within the claimed ranges.  Aoyama further teaches the second copper alloy contains in mass%: 18.5% Ni, 4% Si, 10% Mo, 9% Fe, 4% Al and the balance copper (55.5%) [0095, Figs. 6, 11].  The amounts of Cu, Fe, Al, silicone (@ 0%) and Ni are within the claimed ranges.
It is noted that claim uses the transitional phrase includes.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), See MPEP 2111.03 (I).   As the claim language is open, the copper alloy of the first powder material and the second copper alloy powder of Aoyama is deemed to meet the limitations set forth in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including laser clad valve seat including: Aoyama et al. (US 20180727471 A1) and Mazumder (US 20050031892 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784